Citation Nr: 0843187	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  06-15 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the residuals of spinal 
meningitis, to include arthritis.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

R.D. Perry-Beach, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from June 1953 to May 1958.
This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in St. Louis, 
Missouri which denied the veteran's claim for entitlement to 
service connection for residuals of spinal meningitis, to 
include arthritis as a secondary condition.  

This case was remanded by the Board in May 2008 for 
additional evidentiary development.  Following that 
development, in July 2008, the VA Appeals Management Resource 
Center (AMC) issued a supplemental statement of the case 
(SSOC) which continued to deny the veteran's claim to service 
connection for residuals of a spinal meningitis, to include 
arthritis.  The veteran's claims folder has been returned to 
the Board for further appellate proceedings.


FINDING OF FACT

The preponderance of the evidence is against finding that the 
veteran currently suffers from any residuals of spinal 
meningitis, to include his current osteoarthritis.


CONCLUSION OF LAW

Service-connection for residuals of spinal meningitis is not 
warranted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim, which 
information and evidence VA will seek to provide and which 
information and evidence the claimant is expected to provide.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that the 
VCAA notice must include notice that a disability rating and 
an effective date of the award of benefits will be assigned 
if service connection was awarded.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated in August 
2004.  The RO informed the appellant of the types of evidence 
needed in order to substantiate his claim for service 
connection; the division of responsibility between the 
appellant and VA for obtaining the required evidence; and the 
RO requested that the appellant provide any information or 
evidence in his possession that pertained to such claim.  
Thus, the Board finds no prejudice in proceeding with 
adjudication of the appeal.

The Board acknowledges that the veteran did not receive 
notice as to the disability rating and effective date 
elements until a March 2006 letter.  Despite the error as to 
timeliness, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision because his 
claim was subsequently readjudicated in a statement of the 
case and a supplemental statement of the case.  Furthermore, 
as the Board concludes below that the preponderance of the 
evidence is against the veteran's claims, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

The Board also acknowledges that the RO was unable to obtain 
the veteran's complete SMRs and that they are not associated 
with the claims file.  However, there is indication from the 
National Personnel Records Center (NPRC) that they were 
destroyed in a fire in July 1973.  The Board is cognizant of 
Hayre v. West, 
188 F.3d 1327 (Fed. Cir. 1999), wherein the United States 
Court of Appeals for the Federal Circuit elaborated on VA's 
responsibility to obtain a veteran's service medical records.  
The Board finds, however, that in light of evidence that the 
records were destroyed in a fire there is no reasonable 
possibility that the missing records may be located or 
recovered, and thus no useful purpose would be served in 
remanding this matter for more development.  The Board 
observes that, where records are unavailable, "VA has no 
duty to seek to obtain that which does not exist."  See 
Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993).  See also Hayre, supra 
[VA's efforts to obtain service department records shall 
continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile].

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file consist of 
appellant's service and private medical records and other 
pertinent documents discussed below.  The RO has obtained the 
veteran's SMRs and the appellant underwent VA examination in 
June 2008 to clarify the nature and etiology of his claimed 
residuals of spinal meningitis, to include arthritis as a 
secondary condition.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Accordingly, the Board will proceed to a decision. 



Relevant law and regulations

Service connection-in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 
268 (1997).  

Analysis

The veteran contends that he incurred spinal meningitis while 
on serving on active duty.  He further contends that he now 
suffers from arthritis in multiple joints as a residual of 
that spinal meningitis.  

As noted, the Board notes that the veteran's complete service 
medical records (SMRs) are not associated with the claims 
file and that there is indication from the National Personnel 
Records Center (NPRC) that they were destroyed in a fire in 
July 1973.  The only SMR located was the veteran's March 1958 
separation examination report which does not indicate any 
diagnosis of a spinal meningitis or any residual thereof.  
However, the veteran reports being hospitalized for spinal 
meningitis for a period of seventy-eight days in 1953.  There 
is no reason in the record to doubt the veteran's credibility 
as to the events he described in service.  Accordingly, the 
Board finds that although the veteran as a lay person is not 
competent to diagnose a spinal meningitis, he is competent to 
report to describe the symptoms he experienced at that time.  

With respect to a current disability, the Board acknowledges 
that the veteran was diagnosed with osteoarthritis in a June 
2008 VA examination.  However, the Board emphasizes that the 
veteran has not been diagnosed with any residuals of spinal 
meningitis.  In this regard, the Board points to the VA 
examiner's conclusion in June 2008 that "if the veteran's 
alleged meningitis illness could have caused any joint 
pathology, symptoms of such problems would have been expected 
many years in advance of when the veteran began to complain 
of significant joint pains."  

This opinion was reportedly based in large part of the 
history reported by the veteran during that examination.  
Specifically, , the veteran specifically reported that, 
following his release from the hospital in service, he was 
unable to do many of the tasks he was required to do as an 
infantryman, and he was sent to cooking school and later did 
administrative work.  He indicated that he continued to have 
problems fully extending his arm, but that his gradually 
improved and, as a civilian, he worked as a machinist until 
1996.  The veteran explained that, since 1990, he began to 
develop multiple joint pains involving the shoulders, elbows, 
wrists, hands, hips, ankles, and feet, which he believes to 
be secondary to his in-service meningitis.

Based on this history, the VA examiner expressed the opinion 
that "this veteran's alleged meningitis illness, which he 
states occurred...is not at least as likely as not the cause of 
his current arthritis."  As noted, the examiner explained 
that, if the veteran's symptoms were related to the in-
service meningitis, it would have been expected to manifest 
many years in advance of when he began to complaints.  The 
examiner also noted that it is not unusual for a veteran in 
this age group to have degenerative joint disease in his 
peripheral joints.  

In light of this opinion, the Board concludes that the 
preponderance of the evidence is against finding that the 
veteran's current arthritis in multiple joints is related to 
the in-service meningitis.  The Board notes that there is no 
contrary medical opinion of record linking his joint pain 
and/or arthritis to the in-service disease, and no competent 
medical evidence otherwise suggesting that the veteran has 
any current residuals of spinal meningitis.  
The only other evidence in the claims file alleging that the 
veteran suffers from any residuals of spinal meningitis 
consists of his own statements and those of his 
representative.  In the May 2008 remand, the Board 
acknowledged the veteran's assertion, expressed in his notice 
of disagreement, that he had continued to experience 
looseness, weakness, and pain in his joints since leaving the 
military.  The Board recognized that the veteran's statement 
constituted competent evidence of a continuity of 
symptomatology between his current disability and service.
However, in the subsequent June 2008 VA examination, the 
veteran specified that the only residual symptom he 
experienced following his release from the hospital in 
service was an inability to fully extend his arm, which he 
noted did later resolve.  He further clarified that his 
current symptoms did not appear until 1990, approximately 
thirty years following his separation.  The Board finds the 
more detailed history provided during the course of 
examination to be more credible than the general history 
offered in the notice of disagreement directly in support of 
his claim.  Consequently, the Board finds that there is no 
credible lay evidence of a continuity of symptomatology since 
service.
Furthermore, as a lay person without medical training, the 
veteran is not qualified to render a medical opinion linking 
his current arthritis to service.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 
(2008) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  The veteran's statements in that regard, and 
those of his representative, are accordingly lacking in 
probative value.

In summary, the Board concludes that the preponderance of the 
evidence is against the claim of service connection for the 
spinal meningitis, to include arthritis.  Although the 
veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990); 38 C.F.R. §§ 3.102, 4.3 (2006).  
The benefit sought on appeal is denied.


ORDER

Entitlement to service connection for the residuals of spinal 
meningitis, to include arthritis is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


